                                          Case 3:18-cv-06810-JST Document 11 Filed 11/13/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EAST BAY SANCTUARY COVENANT,                       Case No. 18-cv-06810-JST
                                         ET AL.,
                                   8                      Plaintiffs,                       SCHEDULING ORDER
                                   9               v.                                       Re: ECF No. 8
                                  10
                                         DONALD J. TRUMP, et al.,
                                  11                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court now sets the following briefing and hearing schedule on Plaintiffs’ motion for

                                  14   temporary restraining order, ECF No. 8:

                                  15          1.        Defendants’ opposition is due by November 15, 2018 at 12:00 p.m.

                                  16          2.        Plaintiffs’ optional reply is due by November 16, 2018 at 5:00 p.m.

                                  17          3.        The Court will conduct a hearing on the motion on November 19, 2018 at 9:30 a.m.

                                  18          Plaintiffs must file a proof of service of the complaint, their moving papers, and this order

                                  19   by November 14, 2018.

                                  20          IT IS SO ORDERED.

                                  21   Dated: November 13, 2018
                                                                                        ______________________________________
                                  22
                                                                                                      JON S. TIGAR
                                  23                                                            United States District Judge

                                  24

                                  25

                                  26
                                  27

                                  28
